MCFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority opinion. I write separately to express a concern about the implications of the extension in 2008 of the discretionary appeal procedure to terminations of parental rights. Very often — as in this case — such applications come to this court without a transcript of the termination hearing. It is my understanding that some juvenile courts provide transcripts to indigent applicants only after an application for discretionary appeal has been granted. I question the soundness of such a practice.
Until 2008, terminations of parental rights were subject to the direct appeal procedure set out at OCGA § 5-6-34. In legislation effective January 1, 2008, the General Assembly added such appeals to the list of types of cases subject to the discretionary procedure set out at OCGA § 5-6-35. See Ga. L. 2007, p. 554, § 3.
In this court a party petitioning for discretionary appeal has the burden of showing that “[Reversible error appears to exist” or that “[t]he establishment of a precedent is desirable.” Court of Appeals Rule 31 (a). Without a transcript, it is often difficult for this court to determine that the burden has been met. It is true that “[i]f the parties to the application agree on what happened in the trial court and adequately present it to the appellate court there is no need for *397parts of the record or transcript.” Harper v. Harper, 259 Ga. 246 (378 SE2d 673) (1989). And we have announced our expectation that in light “of the importance of the issue involved in these cases, . . . the representatives of DFACS will cooperate with the parent’s legal representatives in preparing substitutes for the transcript in these cases.” In the Interest of D. R., 298 Ga. App. 774, 780 (2) (681 SE2d 218) (2009) (citation omitted), overruled on other grounds by In the Interest of A. C., 285 Ga. 829 (686 SE2d 635) (2009). “But where a part of the record or transcript is necessary in order for the appellate court to determine whether or not the application should be granted, that part should be included with the application or response.” Harper, supra. And these cases are often fact intensive.
A petitioner trying to secure a transcript for an application for discretionary appeal faces certain obstacles. One is the time needed to prepare a transcript. That obstacle can generally be overcome by filing a motion for new trial. See OCGA § 5-5-40 (c) (authorizing trial courts to delay the briefing and hearing on a motion for new trial until after the transcript is prepared).
Another obstacle is the cost of preparing a transcript. As to that cost, it was well established, prior to 2008, that indigent parties seeking to appeal from terminations of parental rights were entitled to a transcript at no charge. See Nix v. Dept. of Human Resources, 236 Ga. 794, 796 (225 SE2d 306) (1976) (“It would be a strange interpretation (of the juvenile code) indeed if we should find that the legislature specifically gave (the parent) the right to appeal; that it specifically provided that all proceedings in juvenile court should be reported; that it specifically provided for the appointment of counsel for indigent persons, but that it nevertheless refused to permit (the parent) to pursue her statutory right to appeal solely because she was unable to afford a transcript. We are unwilling to so hold.”) (citation and punctuation omitted). This court followed Nix in In the Interest of B. C. P., 229 Ga. App. 111, 115 (3) (493 SE2d 258) (1997) (“Transcript costs are to be provided to an indigent parent appealing a deprivation action. Although the statutes are silent, the Supreme Court of Georgia has spoken. Nix v. Dept. of Human Resources, [supra], held that an indigent parent whose parental rights have been terminated is entitled to ‘a paupered copy of the transcript’ for use in appealing the decision of the trial court. Id. Although the right in termination cases now stems from OCGA § 15-11-85 (b) and not OCGA § 15-11-30, the latter root still provides a firm base for government-provided transcripts in deprivation cases. The Supreme Court expressly referenced the predecessors to OCGA §§ 15-11-30 and 15-11-26 (e) as authority for the right to a paupered transcript. It applied the venerable principle of implication, ‘in est de jure.’ ”). See also M. L. B. *398v. S. L. J., 519 U. S. 102, 128 (VI) (117 SCt 555, 136 LE2d 473) (1996) (“we hold that Mississippi may not withhold from M. L. B. a record of sufficient completeness to permit proper appellate consideration of her claims”) (citation and punctuation omitted).
It may be that the rule set out by our Supreme Court in Nix, supra, 236 Ga. 794, does not cover applications to appeal from terminations of parental rights. But that is far from clear.
While the General Assembly’s reason for subjecting some types of cases to the discretionary appeal procedure was that they had been consuming more judicial resources than their importance warrants, see OCGA § 5-6-35 (a) (6) (appeals from judgments for $10,000 or less); OCGA § 42-12-8 (prisoners’ litigation), that was not the reason appeals from terminations were made discretionary. See M. L. B., supra, 519 U. S. at 119 (IV) (the United States Supreme Court “was unanimously of the view that the interest of parents in their relationship with their children is sufficiently fundamental to come within the finite class of liberty interests protected by the Fourteenth Amendment. It was also the Court’s unanimous view that few consequences of judicial action are so grave as the severance of natural family ties.”) (citations and punctuation omitted). Appeals from terminations of parental rights were made discretionary in order to advance the State’s
legitimate interest in not permitting children determined to be deprived to languish in temporary care, but instead, to leave this situation for permanent stable homes as expeditiously as possible. See In the Interest of D. R., [supra, 298 Ga. App. at 779 (2)]. The discretionary appeal process provided in OCGA § 5-6-35 (a) (12) helps accomplish this goal by offering effective appellate review in an expedited manner, yet permitting a full appeal of the termination of parental rights if that is shown to be warranted.
In the Interest of A. C., supra, 285 Ga. at 834 (2). See also In the Interest of J. N., 302 Ga. App. 631, 634 (1) (691 SE2d 396) (2010) (indicating that direct appeals are still available from deprivation orders).
In this case the lack of a transcript at the application stage caused delay. From the application, we discerned the possibility that the mother’s argument had merit, leading us to grant the application. But without a transcript we were unable to properly evaluate the case and determine whether a rational trier of fact could have found by clear and convincing evidence that the mother’s rights should be *399terminated. Now, with the benefit of a transcript and a full record, we dismiss the appeal as improvidently granted.
Decided October 30, 2013.
Stephanie R. Myers, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Calandra A. Harps, Assistant Attorney General, Prior, Daniel & Wiltshire, Lee R. Moss, for appellee.
The application was filed in September 2012 and granted in October 2012. The appeal was then docketed in this court in February 2013. So the General Assembly’s objective of expedited resolution was frustrated in this case by the lack of a transcript at the application stage.